IN THE SUPREME COURT OF IOWA

                                    No. 20–1034

              Submitted October 20, 2021—Filed January 14, 2022


IN THE MATTER OF THE GUARDIANSHIP OF L.Y.

G.Y. and K.Y.,

        Appellants,
vs.

S.W.,

        Appellee.


        On review from the Iowa Court of Appeals.



        Appeal from the Iowa District Court for Story County, Stephen A. Owens,

District Associate Judge.



        A mother seeks further review of a court of appeals decision reversing the

juvenile court’s order terminating the guardianship of her minor child.

DECISION       OF     COURT   OF    APPEALS     VACATED;      JUVENILE      COURT

JUDGMENT AFFIRMED.



        Christensen, C.J., delivered the opinion of the court, in which all justices

joined.
                                       2


      Andrew B. Howie (argued) of Shindler, Anderson, Goplerud & Weese, P.C.,

West Des Moines, for appellants.



      Dani L. Eisentrager (argued) of Eisentrager Law Office, Eagle Grove, for

appellee.



      Frank C. Tenuta of Iowa Legal Aid, Sioux City, and Ericka Petersen

(argued) of Iowa Legal Aid, Iowa City, for amicus curiae B.M.R.

      F.D. Chip Baltimore, II, (argued) of the Law Office of Kirke C. Quinn,

Boone, for amicus curiae The Iowa Guardianship and Conservatorship

Association.
                                          3


CHRISTENSEN, Chief Justice.

      On January 1, 2020, a new guardianship act went into effect in Iowa. This

case requires us to interpret that act for the first time. Specifically, we must

determine where the burden of proof is allocated and what must be shown when

a parent requests termination of a guardianship of a minor child that was

established with parental consent. This case also requires us to consider whether

the fundamental liberty interests of parents in the care, custody, and control of

their children survive the repeal of a statutory presumption favoring parental

custody.

      Young parents consented to a temporary guardianship for the paternal

grandparents to serve as guardians of their almost five-year-old daughter so that

she could be placed on the grandparents’ medical insurance and easily travel

with them on vacation without issues. The guardianship also provided an

opportunity for the parents to finalize their divorce and establish stability in their

lives. Having achieved that stability, Mom sought to terminate the guardianship.

Requiring Mom to prove by a preponderance of the evidence that the

guardianship should be terminated, the juvenile court concluded that burden

was met and the child’s long-term interests warranted terminating the

guardianship and returning the child to Mom’s custody.

      The court of appeals reversed the juvenile court’s termination order based

on its interpretation of the relatively new guardianship act, concluding the act

prevented the court from applying a previously codified statutory preference

favoring parents over all others in guardianship proceedings. On further review,
                                        4


we vacate the court of appeals decision and affirm the judgment of the juvenile

court terminating the guardianship, but we do so under slightly different

reasoning based on our interpretation of the new guardianship act. While the

court of appeals is correct that the new guardianship act repealed the statutory

persumption favoring parental custody, parents still have fundamental liberty

interests in the care, custody, and control of their children that establish a

rebuttable preference in their favor over all others in guardianship proceedings.

      When a parent who has not been adjudicated unfit files a motion to

terminate a guardianship established with parental consent under Iowa Code

section 232D.203 (2020), the juvenile court must start with the rebuttable

presumption that the child’s best interests are served by reuniting the minor

child with their parent. The guardian must then prove by clear and convincing

evidence that the guardianship should continue because “termination of the

guardianship would be harmful to the minor and the minor’s interest in

continuation of the guardianship outweighs the interest of a parent of the minor

in the termination of the guardianship.” Id. § 232D.503. If the guardian fails to

meet that burden, the guardianship must be terminated as requested by the

moving parent.

      I. Background Facts and Proceedings.

      At sixteen years old in May 2009, Mom gave birth to L.Y. Initially, L.Y.

stayed with Mom, who lived with her parents in Webster City, for four days and

then with Dad, who lived with his parents in Story City, for three days each week.

After Mom graduated high school in 2010, she and L.Y. moved in with Dad and
                                         5


L.Y.’s paternal grandparents. In February 2011, L.Y.’s parents married and

continued to live with the paternal grandparents until the parents moved out

with L.Y. in July 2013. The parents separated shortly thereafter in September,

and L.Y. returned to living with her paternal grandparents, where Mom would

see her on the weekends.

      In February 2014, the parents consented to a guardianship with the

paternal grandparents serving as L.Y.’s guardians so that the child could be

placed on their medical insurance and they could travel together to Arizona on

vacation without any issues. Additionally, the guardianship allowed the parents

to finalize their divorce and work on getting their separate lives in order.

Following a hearing on March 31, the district court appointed the paternal

grandparents as co-guardians of L.Y., who was almost five years old at the time.

The parents’ divorce was not officially finalized until January 2016, and their

divorce decree was silent on the issues of custody and visitation for either parent.

Instead, the decree simply stated, “[E]ach party desires that the guardianship be

continued at the present time. The guardianship shall continue.”

      Following the parents’ separation and the implementation of the

guardianship, Mom went to live with her mother and was employed at a cellular

phone company, which ultimately gave her the experience she needed to obtain

her current position as a 911 dispatcher for Wright County. Mom continued to

have contact with L.Y. through phone calls, weekend visits, and a weeklong visit

during the summertime. At various times since the guardianship was

implemented in February 2014, Mom sought help terminating the guardianship.
                                              6


She attempted to seek legal counsel in 2015 and 2017. However, the attorney

she consulted with in 2015 advised her to go elsewhere, and she could not afford

to hire the attorney she consulted in 2017.

       In 2018, Mom wrote the paternal grandparents a letter requesting

termination of the guardianship to which they never responded. On another

occasion, she texted Dad and paternal grandmother about ending the

guardianship, which also did not result in a discussion on the issue. Mom never

raised the issue with the guardians in person and nothing changed. With the

financial assistance of her family to cover legal fees, Mom hired legal counsel to

initiate proceedings to terminate the guardianship of now eleven-year-old L.Y. in

June 2020. Mom has now lived in the same single-family home with her

boyfriend in Woolstock for at least the past three years, where she has a bedroom

for L.Y, and believes she is ready and able to parent L.Y.

       At Mom’s nomination, the court appointed attorney Mark Olberding as the

court visitor.1 Olberding interviewed Mom, the guardians, L.Y., and Dr. Judy

Rudman—L.Y.’s therapist—and recommended the guardianship continue. In

doing so, he reasoned L.Y wanted the guardianship to continue, the guardians

have been her caregivers for the majority of her life, and the guardianship




       1Iowa   Code section 232D.305(3) governs the court visitor’s duties, which include
explaining the proceedings to the child and interviewing the child, the parents, and guardians.
The court visitor must submit a written report to the district court that contains “[a]
recommendation regarding the appropriateness of a guardianship for the minor”; “the
qualifications of the guardian together with a statement of whether the minor has expressed
agreement with the appointment of the proposed guardian”; and a discussion of any other
matters the court requests or that “the court visitor deems relevant to the petition for
guardianship and the best interests of the minor.” Id. at § 232D.305(4).
                                          7


provides L.Y. with “a sense of stability and place” in contrast to the “inconsistent”

visitation between L.Y. and her parents.

      The juvenile court held a hearing on the mother’s motion to terminate the

guardianship on July 23. Mom testified that she thought the guardianship was

created “under temporary terms . . . and it was for [paternal grandparents] to

take medical action if needed, along with going out of state on vacation.” She

explained she “repeatedly asked if it was temporary” when she was asked to sign

the paperwork, and “[paternal grandfather] confirmed that it was.”

      Mom discussed the difficulties she experienced trying to exercise visitation

time with L.Y. because of L.Y.’s other commitments and weekend plans arranged

by the guardians. Mom acknowledged she had not attended any school

conferences or many medical appointments for L.Y., defending these absences

by explaining that the guardians did not keep her informed of the appointments

so that she could attend. She also expressed feeling intimidated by the

guardians, stating, “[A]t times I don’t feel like I can voice what I would like to see

with [L.Y.] . . . They just kind of shut me down, I guess.” Mom was open about

the depression and anxiety she has experienced, much of this due to the

guardianship situation, but she declared she has it under control and continues

to see a counselor.

      Mom testified that she would like the guardianship terminated because

she is now in the position to provide for L.Y. financially and emotionally. Mom

claimed L.Y. has told her she wants to live with her and cries when she has to

return to the guardians. Nevertheless, Mom recognized the bond L.Y. has with
                                         8


the guardians and the anxiety that termination could cause L.Y. She stated she

would want L.Y. to continue counseling if the guardianship was terminated and

to continue to spend time with the guardians and that side of the family to ease

the transition.

      Dad testified that he now lives in Eldora, is gainfully employed, has

remarried, and has other children. He tries to have L.Y. with him “at least once

every other weekend or, you know, like same as [L.Y.’s Mom],” but he

acknowledged that his contact with L.Y. “could be more” and that he attends

“very few” of L.Y.’s doctor appointments, dentist appointments, and school

conferences. Dad admitted he has gone “maybe a month, month and a half”

without having contact with L.Y. at times due to “neglect on [his] part” when he

was “busy with the fire department and work and didn’t have [his] priorities

straight at that time.” When asked how he has contributed to L.Y. financially,

Dad stated that he “will buy her clothes or some supplies for school,” despite

making around $70,000 per year and stating that he is financially stable. He

supports the continuation of the guardianship because he believes it is in “[L.Y.]’s

best interests to stay where she is at.” Although Mom is the only parent seeking

termination of the guardianship, Dad declared he intended to seek full custody

of L.Y. if the guardianship was terminated.

      Both guardians testified, though paternal grandmother’s testimony was

more substantial. She explained they considered a guardianship initially “so that

I could get [L.Y.] on my insurance so we had medical care for her and so that we

could travel.” She did not personally talk to L.Y.’s parents about the
                                        9


guardianship when they were considering it, explaining she thought paternal

grandfather “maybe discussed [it] with them and then we went to get things

drawn up.” Paternal grandmother confirmed she does deny the parents visitation

if the guardians have “other things planned” for L.Y. and admitted she stopped

notifying them of L.Y.’s medical appointments because “[m]any times if they were

told in the beginning, they didn’t come.” The guardians each expressed concerns

about Mom’s mental stability due to Mom’s depression and anxiety and felt it

was in L.Y.’s best interests for the guardianship to continue.

      L.Y.’s therapist, Dr. Judy Rudman, testified that she has been working

with L.Y. for the past two years due to L.Y.’s anxiety and “some perfectionistic

tendencies.” She noted L.Y. was struggling with the inconsistency of the

visitation with her parents “and feeling the need to be perfect and really please

them so that they would want to spend more time with her.” Dr. Rudman stated

L.Y. “was happy that her mom wanted her and made her feel valued and loved”

when she talked about Mom seeking custody, but she was also “unsure why her

mom was asking for sole custody when they didn’t really have a consistent

visitation in [L.Y.]’s eyes.”

      L.Y. told Dr. Rudman she wanted to stay with her guardians, and Dr.

Rudman testified that “from a therapeutic standpoint, . . . it would be best to

keep [L.Y.] in her current environment.” However, she admitted she had no

background information on Mom. When asked if L.Y. would be able to make a

move and cope with the termination, Dr. Rudman stated,

      Ultimately, I think [L.Y.] is resilient and children in general are
      resilient, and she has a lot of people that love her, but I think it
                                         10


      would be pretty rocky and pretty rough. . . . I would have concerns
      especially because, like you were saying and we were both saying,
      [L.Y.] has a tendency to please so if she were in distress I would have
      concerns that she might not share with her mom so she would just
      need extra attention and lots of eyes on her to make sure she was
      stable and dealing with the transitions well.

She also recommended increasing L.Y.’s therapy appointments from every two

weeks to weekly if the juvenile court terminated the guardianship and for L.Y. to

maintain frequent visitation with the guardians.

      L.Y. testified outside the presence of her parents and guardians. L.Y.

stated she would like to spend more time with Mom, but she did not want to live

with her because she felt she “wouldn’t get to see [the guardians’] family that I

live with as much” and she was worried about making new friends at a new

school. She explained some of the irregular contact with Mom stemmed from her

own schedule and plans she had with friends, for example, that interfered with

her opportunity to visit Mom on the weekends.

      L.Y. expressed her worry about people being mad at each other in the case,

stating she was nervous that “the decision [she] make[s] would be like upset one

person but then not the other.” When asked what could be done to ease the

transition to Mom if the guardianship was terminated, L.Y. stated, “Maybe just

kind of walk into it like not go straight from not living to living there. Maybe just

kind of start doing like a week, a week and a half, two weeks, and then just kind

of start adding that up.” She also expressed her desire for a set schedule of when

she would see her parents if the guardianship continued.

      On July 27, the juvenile court filed an order terminating the guardianship.

The court began its order by issuing credibility findings toward the witnesses. At
                                         11


the outset, it took note of Mom’s and L.Y.’s credibility and demeanor. Regarding

Mom, the court explained,

      Despite her own difficult personal history and some hard feelings
      toward others involved in the guardianship proceedings, [Mom]
      stayed above the fray. Her demeanor and manner of delivering her
      testimony remained consistently direct, composed, thoughtful,
      compassionate and devoid of any exaggeration or minimization. The
      court finds [Mom]’s testimony to be credible and reliable . . . . When
      weighing the evidentiary value of all the testimony that was received
      by the court on July 23, 2020, the court assigns the most weight to
      the testimony offered by [Mom] herself.

      Regarding L.Y., the court found “her testimony to be credible and reliable

as well as relevant and material” but afforded “it less weight given [L.Y.]’s lack of

maturity and the extreme conflict she feels in her family relationships.” It

summarized, “[O]ther credible evidence demonstrated that [L.Y.]’s age, desire to

be with friends and most importantly, her desire to avoid upsetting the adults in

her life has a deleterious effect on the reliability of her testimony as to the

ultimate question concerning termination of the guardianship.” The court also

took note of the credibility and demeanor of the guardians, concluding their in-

court testimony was of “minimal evidentiary value.”

      In reaching its decision to terminate the guardianship, the court relied on

Iowa Code section 232D.503(2), which allows the court to terminate a

guardianship established pursuant to section 232D.203 if the court finds the

basis for the guardianship is no longer satisfied “unless the court finds that the

termination of the guardianship would be harmful to the minor and the minor’s

interest in continuation of the guardianship outweighs the interest of a parent

of the minor in the termination of the guardianship.” The court expressed
                                        12


confusion over the applicable burden and standard of persuasion necessary to

terminate the guardianship because they were not specifically set forth in

chapter 232D, so it fell “back on a recognized standard in civil proceedings in

which the movant prove up the relief sought in the motion by a preponderance

of evidence.” Applying this burden and standard, the court determined Mom

proved by a preponderance of the evidence that the guardianship was no longer

necessary, that termination was not harmful to L.Y., and that L.Y.’s interest in

continuation of the guardianship did not outweigh Mom’s interest in the

termination of the guardianship.

      The court concluded the basis for the guardianship was not currently

satisfied because “the parents have achieved security and stability in their lives,”

and “[Mom] is a capable and appropriate parent able to immediately assume

permanent care and custody of [L.Y.].” Further, it determined “[t]he continuation

of the guardianship only creates further instability for [L.Y.]” as L.Y. continues

to question the separation from her parents and that questioning required

therapeutic intervention to restore her sense of security. The court declared,

“[H]ad the guardianship been terminated years earlier as requested by [Mom],

[L.Y.] would not have developed the psychological turmoil requiring the

therapeutic intervention described here.”

      Finally, it explained that Mom’s interest in parenting L.Y. outweighed L.Y.’s

interest in continuing the guardianship, reasoning,

      Parenthood is a fundamental right. When a parent is safe and stable,
      that right should be vindicated. [Mom] moves to terminate the
      guardianship and have [L.Y.] returned to her. [L.Y.]’s father asks for
      continuation of the guardianship. [Mom] is a safe, stable and sincere
                                        13


      mother. She has a safe and stable home for [L.Y.] [L.Y.] should be
      returned to her mother’s care for placement in [Mom]’s home
      pending modification of the parent’s decree of dissolution to legally
      establish physical and legal custody.

Although the court noted both parents’ belief that a petition to modify the divorce

decree related to L.Y. would be forthcoming if the guardianship was terminated,

it concluded that “any recognition of possible legal action to modify the decree is

not a reason not to consider termination of the guardianship nor should

avoidance of any such legal action be a reason not to terminate the

guardianship.”

      The guardians appealed, arguing, among other claims, that the juvenile

court erred in terminating the guardianship because the recently enacted new

guardianship act repealed the statutory preference under section 633.559 of the

2019 Iowa Code favoring a child’s parents over all others as guardian for the

child. Accordingly, the guardians maintained the juvenile court erred in relying

on Mom’s status as a parent to conclude “[a]ny interest [L.Y.] may have in

continuing the guardianship is outweighed by her mother’s interest in parenting

her daughter” because “[p]arenthood is a fundamental right” that “should be

vindicated” when the “parent is safe and stable.” They also claimed the basis for

the guardianship is still satisfied because “good cause” exists for one under Iowa

Code section 232D.203(1)(b)(4). In her appellate brief, Mom challenged the

juvenile court’s decision to apply the rule in civil proceedings in which the

movant—Mom in this case—must prove up the relief sought in the motion by a

preponderance of the evidence. Mom contends that “[t]he guardians have the
                                        14


burden to overcome a parental preference and show that the child’s best

interests require a continuation of the guardianship.”

      The court of appeals rejected the guardians’ claim that the need for the

guardianship still exists, noting Mom’s revocation of consent to the guardianship

meant the grounds for creating the guardianship under section 232D.203 were

no longer met. Nevertheless, it reversed the juvenile court’s termination of the

guardianship, concluding that termination was harmful to L.Y. and that L.Y.’s

interest in continuing the guardianship outweighed Mom’s interest as a parent.

In doing so, the court of appeals recognized that Mom has “a general

fundamental interest in parenting L.Y.” but concluded that the new guardianship

act’s repeal of the statutory preference for parents previously codified in section

633.559 of the 2019 Iowa Code prohibited the court from recognizing a parental

preference over all others as a child’s guardian in guardianship proceedings. The

court of appeals did not address the burden of proof. We granted Mom’s

application for further review.

      II. Standard of Review.

      An action to terminate a guardianship is equitable in nature, so our review

is de novo. In re Guardianship of Kennedy, 845 N.W.2d 707, 709 (Iowa 2014). We

give weight to the juvenile court’s factual findings, but we are not bound by them.

Id. Further, we review constitutional challenges to statutes de novo. Santi v.

Santi, 633 N.W.2d 312, 316 (Iowa 2001). In doing so, we presume statutes are

constitutional, “imposing on the challenger the heavy burden of rebutting that

presumption.” Id. “[I]f a statute is susceptible to more than one construction, one
                                       15


of which is constitutional and the other not, we are obliged to adopt the

construction which will uphold it.” Id. Nevertheless, a statute is invalid on its

face if “no application of the statute could be constitutional under any set of

facts.” Doss v. State, 961 N.W.2d 701, 716 (Iowa 2021) (quoting Bonilla v. Iowa

Bd. of Parole, 930 N.W.2d 751, 764 (Iowa 2019)).

      III. Analysis.

      This case requires us to interpret recent changes to our guardianship

statutes under the Iowa Minor Guardianship Proceedings Act (Guardianship

Act), 2019 Iowa Acts ch. 56, §§ 1–29 (codified at Iowa Code ch. 232D (2020)). The

Guardianship Act is based on the work of the Guardianship and Conservatorship

Reform Task Force, which our court established in January 2015 to “address the

challenges that the Iowa guardianship and conservatorship system faces now

and will face in the future in meeting the needs of vulnerable Iowans.” Iowa

Guardianship and Conservatorship Reform Task Force, Final Report iv (2017),

https://www.iowacourts.gov/static/media/cms/Final_Task_Force_Report_5A9

92F4D4AF86.pdf [https://perma.cc/7RKD-TMAF]. We charged the Task Force

with identifying “the strengths and weaknesses of Iowa’s guardianship and

conservatorship laws and practices,” examining the guardianship laws and

practices of other jurisdictions, developing “recommendations for effective and

efficient guardianship laws, practices, and procedures,” and developing

“recommendations to foster continuous improvement to the guardianship and

conservatorship system to ensure it is responsive to future generations of

Iowans.” Id. at 3.
                                        16


      Based    on   the   Task   Force’s      recommendations,   the   legislature’s

Guardianship Act created chapter 232D and transferred jurisdiction of

guardianships for minors to the juvenile court, in part due to “the expertise of

juvenile court judges in the type of parental and family problems at issue in

minor guardianship cases.” Id. at 120. The Guardianship Act also addressed the

Task Force’s concern “that parental consent to a minor guardianship might not

be truly voluntary.” Id. at 41–42. The Task Force recommended “detailed

requirements to ensure that the parental consent is truly voluntary.” Id. In

accord with these requirements, the Guardianship Act now requires parents

consenting to a minor guardianship to sign an affidavit “verifying that the parent

or parents knowingly and voluntarily consent to the guardianship” and include

this affidavit with the guardianship petition. Iowa Code § 232D.203(2). Further,

on or before the hearing on the petition, the parents and the proposed guardian

must now file an agreement with the court stating the guardian’s responsibilities,

the parents’ responsibilities, and “[t]he expected duration of the guardianship, if

known.” Id. § 232D.203(3) (emphasis added). “If the court grants the petition, it

shall approve the guardianship agreement between the custodial parent and the

proposed guardian and incorporate its terms by reference unless the court finds

the agreement was not reached knowingly and voluntarily or is not in the best

interests of the child.” Id. § 232D.203(4).

      The Guardianship Act went into effect on January 1, 2020, and applies

retroactively, so it applies to this case. 2019 Iowa Acts ch. 56, §§ 44–45. Here,

we must decide under the Guardianship Act whether grounds still exist for the
                                       17


guardianship and, if not, whether the juvenile court erred by terminating the

guardianship. Two primary changes to the guardianship statutes are at issue in

this case: (1) the Guardianship Act’s repeal of Iowa Code section 633.559, which

provided in relevant part that

      [e]xcept for a minor child for whom the court’s jurisdiction over the
      child’s guardianship was established pursuant to transfer of the
      child’s case in accordance with section 232.104, the parents of a
      minor child, or either of them, if qualified and suitable, shall be
      preferred over all others for appointment as guardian,

Iowa Code § 633.559 (2019), repealed by 2019 Iowa Acts ch. 56, § 43, and (2)

the Guardianship Act’s silence on the burden of persuasion and standard of

proof necessary under Iowa Code section 232D.503(2) to terminate a

guardianship established with parental consent.

      A. Grounds for Terminating the Guardianship. The guardians argue the

juvenile court erred by terminating the guardianship because “good cause” exists

to maintain the guardianship under the new statutory provision of Iowa Code

section 232D.203 due to Mom’s alleged inability to achieve “ ‘security and

stability’ in residence or relationships” and her “immaturity and instability,”

which have “barely improved” since the guardianship was established. This

argument fails because the good cause provision found in section 232D.203(1)

does not come into play without a parent’s consent, as the statute provides:

             1. The court may appoint a guardian for a minor if the court
      finds all of the following:
             a. The parent or parents having legal custody of the minor
      understand the nature of the guardianship and knowingly and
      voluntarily consent to the guardianship.
             b. The minor is in need of a guardianship because of any one
      of the following:
                                           18


                (1) The parent having legal custody of the minor has a physical
          or mental illness that prevents the parent from providing care and
          supervision of the child.
                (2) The parent having legal custody of the minor is
          incarcerated or imprisoned.
                (3) The parent having legal custody of the minor is on active
          military duty.
                (4) The minor is in need of a guardianship for some other
          reason constituting good cause shown.
                c. Appointment of a guardian for the minor is in the best
          interest of the minor.

(Emphasis added.) It is undisputed that Mom revoked her consent to the

guardianship by initiating these proceedings. Because the statute requires “all

of the following” conditions to be met, including the parents’ knowing and

voluntary consent to the guardianship, the grounds for creating a guardianship

under section 232D.203 no longer exist. Id. § 232D.203(1)(a)–(c). Nevertheless,

we still must address the guardians’ claim that the juvenile court should have

continued the guardianship because doing so was in L.Y.’s best interests.

          1. Who has the burden of proof? In an action to terminate or modify a

guardianship established by consent, Iowa Code section 232D.503(2) requires

the court to make a series of “findings” in order to keep the guardianship in

effect.

          The court shall terminate a guardianship established pursuant to
          section 232D.203 if the court finds that the basis for the
          guardianship set forth in section 232D.203 is not currently satisfied
          unless the court finds that the termination of the guardianship would
          be harmful to the minor and the minor’s interest in continuation of
          the guardianship outweighs the interest of a parent of the minor in
          the termination of the guardianship.

Iowa Code § 232D.503(2) (emphasis added). Because the default is termination

of the guardianship, the party favoring continuation of the guardianship has the
                                         19


burden of proof once consent is withdrawn. See Iowa R. App. P. 6.904(3)(e)

(“Ordinarily, the burden of proof on an issue is upon the party who would suffer

loss if the issue were not established.”).

      The guardians point out that the Guardianship Act, which overhauled

guardianship laws in Iowa, included a repeal of section 633.559 of the 2019 Iowa

Code, favoring a child’s parents over all others as guardian for the child.

Accordingly, they maintain that Mom had the burden of proof to end the

guardianship that had been in effect since 2014. Although the legislature

removed section 633.559, it did not replace it with language prohibiting a

parental preference. Instead, it added a provision that placed the burden on the

guardian to continue the guardianship when the basis for the guardianship is

no longer satisfied. See Iowa Code § 232D.503(2).

      In addition to this statutory burden of proof, the constitutional protections

afforded parents in the care, custody, and control of their children undergird a

common law parental preference. The constitutionally based parental preference

predated section 633.559 and, in our view, survives its repeal. “[T]he relationship

between parent and child is constitutionally protected.” Quilloin v. Walcott,

434 U.S. 246, 255 (1978). The fundamental liberty interest of parents “in the

care, custody, and control of their children[ ]is perhaps the oldest of the

fundamental liberty interests recognized by [the United States Supreme Court].”

Troxel v. Granville, 530 U.S. 57, 65 (2000); see also Santi, 633 N.W.2d at 317

(“This court has likewise acknowledged this parental caretaking interest as

fundamental.”). This liberty interest includes a parent’s fundamental right to
                                         20


make child-rearing decisions based on the “presumption that fit parents act in

the best interests of their children.” Troxel, 530 U.S. at 68.

      In reversing the juvenile court’s order terminating the guardianship, the

court of appeals rejected Mom’s argument that her fundamental liberty interests

in parenting L.Y. created a preference in favor of her as the parent over all others

in the guardianship proceeding. The court of appeals recognized Mom’s “general

fundamental interest in parenting L.Y.” but concluded there is no longer any

parental preference in guardianship proceedings because the Guardianship Act

repealed the statute codifying that preference. Mom maintains the court of

appeals’ interpretation of the Guardianship Act to eliminate the parental

preference disregards our caselaw recognizing the parental preference prior to

codification and “is in direct conflict with the basic fundamental and

constitutionally protected right of a parent to parent their child without

unwarranted state intrusion.” We agree.

      In light of parents’ fundamental liberty interests in the care, custody, and

control of their children and the presumption that fit parents act in their

children’s best interests, we must give “due regard for the superior rights of a fit,

proper, and suitable parent” over all others. In re Guardianship of D.J.,

682 N.W.2d 239, 245 (Neb. 2004) (emphasis omitted) (quoting Nielsen v. Nielsen,

296 N.W.2d 483, 488 (Neb. 1980)). “[T]he parental superior right to child custody

protects not only the parent’s right to the companionship, care, custody, and

management of his or her child, but also protects the child’s reciprocal right to

be raised and nurtured by a biological or adoptive parent.” Id. at 244 (quoting
                                        21


Uhing v. Uhing, 488 N.W.2d 366, 374–75 (Neb. 1992)); see also Johnson v.

Hunter, 447 N.W.2d 871, 876 (Minn. 1989) (en banc) (“[E]stablishment of the

parent–child relationship is the most fundamental right a child possesses to be

equated in importance with personal liberty and the most basic constitutional

rights.” (alteration in original) (quoting Ruddock v. Ohls, 154 Cal. Rptr. 87, 91

(Ct. App. 1979))). As the Colorado Supreme Court explained,

             An important characteristic of a guardianship by parental
      consent is that parents have exercised their fundamental right to
      place their child in the custody of another for purposes of furthering
      the child’s best interests. Failure to accord fit parents a presumption
      in favor of their decision to terminate a guardianship established by
      parental consent would penalize their initial decision to establish
      the guardianship and deter parents from invoking the guardianship
      law as a means to care for the child while they address significant
      problems that could impair the parent–child relationship or the
      child’s development.

In re D.I.S., 249 P.3d 775, 783 (Colo. 2011) (en banc) (citation omitted).

      Our court has similarly stated that parents “should be encouraged to look

for help with the children[] from those who love them without the risk of thereby

losing the custody of the children permanently.” Painter v. Bannister, 140 N.W.2d

152, 156 (Iowa 1966). Thus, “[r]ecognition that the non-parental party is an

excellent parent to the child will rarely be strong enough to interfere with the

natural rights of the parent.” Northland v. Starr, 581 N.W.2d 210, 212 (Iowa Ct.

App. 1998); see also In re Mann, 293 N.W.2d 185, 190 (Iowa 1980) (“Courts are

not free to take children from parents simply by deciding another home offers

more advantages.” (quoting In re Burney, 259 N.W.2d 322, 324 (Iowa 1977)). “As

tempting as it is to resolve this highly emotional issue with one’s heart, we do

not have the unbridled discretion of a Solomon. Ours is a system of law.” In re
                                               22


B.G.C., 496 N.W.2d 239, 241 (Iowa 1992) (en banc). Guided by these principles,

it is not unusual for Iowa’s courts to “remove children from conscientious, well-

intentioned custodians with a history of providing good care to the children and

place[] them with a natural parent.” Zvorak v. Beireis, 519 N.W.2d 87, 88–89

(Iowa 1994) (citing several cases involving these types of guardianship disputes).

       Ultimately, the well-established parental preference in guardianship cases

precedes the previously codified statutory preference. But more importantly, the

parental preference is inseparably intertwined with the fundamental liberty

“interest of parents in the care, custody, and control of their children.” Troxel,

530 U.S. at 65; see also Santi, 633 N.W.2d at 317. As numerous other state

courts have recognized, “[A] parent does not relinquish his fundamental liberty

interest in raising his child by consenting to a guardianship, and, thus, is

entitled to the Troxel presumption in a proceeding to terminate the guardianship”

that creates a preference in favor of the parent over all others. In re Guardianship

of Reena D., 35 A.3d 509, 512 (N.H. 2011) (“Most courts that have examined

[whether      the   Troxel    presumption       applies     in   guardianship       termination

proceedings] since Troxel have held that it does.”).2


       2See   also Ex parte Terry, 494 So. 2d 628, 632 (Ala. 1986) (“The prima facie right of a
natural parent to the custody of his or her child, as against the right of custody in a nonparent,
is grounded in the common law concept that the primary parental right of custody is in the best
interest and welfare of the child as a matter of law.” (quoting Ex parte Mathews, 428 So. 2d 58,
59 (Ala. 1983) (per curiam))); In re Guardianship of W.L., 467 S.W.3d 129, 133 (Ark. 2015) (“[A]
guardianship is no longer necessary once a fit parent revokes an earlier-given consent. This is
because a fit parent is presumed to be acting in the child’s best interest. By petitioning to
terminate the guardianship and revoking consent, the fit parent, who has the child’s best interest
at heart, informs the court that the guardianship is no longer necessary.”); In re D.I.S., 249 P.3d
at 783 (“Failure to accord fit parents a presumption in favor of their decision to terminate a
guardianship established by parental consent would penalize their initial decision to establish
the guardianship and deter parents from invoking the guardianship laws as a means to care for
the child while they address significant problems that could impair the parent–child relationship
                                                 23



or the child’s development.”); Tourison v. Pepper, 51 A.3d 470, 473 (Del. 2012) (“This Court agrees
that the Troxel presumption in favor of a fit parent should apply to the termination of
guardianships.”); Boddie v. Daniels, 702 S.E.2d 172, 175 (Ga. 2010) (holding a guardianship will
be terminated unless the guardian can prove, in part, clear and convincing evidence that the
child will suffer significant harm if custody were awarded to the parent); Stockwell v. Stockwell,
775 P.2d 611, 613 (Idaho 1989) (“In custody disputes between a ‘non-parent’ . . . and a natural
parent, Idaho courts apply a presumption that a natural parent should have custody as opposed
to other lineal or collateral relatives or interested parties.”); In re Custody of Peterson, 491 N.E.2d
1150, 1151 (Ill. 1986) (“In child-custody disputes it is an accepted presumption that the right or
interest of a natural parent in the care, custody and control of a child is superior to the claim of
a third person.” (quoting In re Custody of Townsend, 427 N.E.2d 1231, 1234 (Ill. 1981), abrogated
on other grounds by In re R.L.S., 844 N.E.2d 22 (Ill. 2006))); In re Guardianship of L.L., 745 N.E.2d
222, 230 (Ind. Ct. App. 2001) (“[T]here is a presumption in all cases that the natural parent
should have custody of his or her child.”); In re Guardianship of Williams, 869 P.2d 661, 669–70
(Kan. 1994) (“Not only is the parental preference doctrine one of long standing in Kansas, it is
also the rule, in one form or another, in a majority of the jurisdictions in this country.”); Pastore
v. Sharp, 567 A.2d 509, 512 (Md. Ct. Spec. App. 1989) (“[W]here there is a custody contest
between a natural parent and a third party, there is a rebuttable presumption in favor of the
natural parent.”); Hunter v. Hunter, 771 N.W.2d 694, 707 (Mich. 2009) (“Since [the Michigan
statute] applies a substantial presumption of the validity of decisions by all parents, including
fit custodial parents, the constitutional underpinnings of Troxel are satisfied.”); Durkin v. Hinich,
442 N.W.2d 148, 152–53 (Minn. 1989) (en banc) (recognizing the Minnesota Supreme Court’s
longstanding presumption in custody determinations that natural parents are fit to raise their
own children, so the non-parent challenging custody has the burden to disprove that
presumption applies); In re Guardianship of J.R.G., 708 P.2d 263, 267 (Mont. 1985) (“[T]he
burden was on appellant to prove that the best interest of the child would be served by a
continuation of the guardianship. We reach this result because of the presumption in other
jurisdictions, and now adopted by this Court, that the best interest of a child is served in custody
of natural parents.”); In re Guardianship of D.J., 682 N.W.2d at 246 (“[B]ecause a guardianship
is temporary and does not terminate parental rights, we conclude that the constitutional
concerns which serve as the justification for the parental preference principle in other situations
also apply to parent’s seeking to regain custody by terminating the guardianship with respect to
their children.”); Zack v. Fiebert, 563 A.2d 58, 63 (N.J. Super. Ct. App. Div. 1989) (“[N]ormally,
when a third party seeks custody as against a natural parent, the standard should be the
termination standard of unfitness. The application of this standard is footed in the presumption
in favor of the natural parent’s superior right to custody.” (citation omitted)); Shorty v. Scott,
535 P.2d 1341, 1344 (N.M. 1975) (“[There is] a presumption that the welfare and best interests
of the minor child will best be served in the custody of the natural parents and casts the burden
of proving the contrary on the non-parent.”); Phillips v. Choplin, 309 S.E.2d 716, 720
(N.C. Ct. App. 1983) (“It is a well established principle ‘that the natural parent is presumed to be
the appropriate custodian of his or her child as opposed to third persons . . . .’ ” (quoting In re
Kowalzek, 246 S.E.2d 45, 47 (N.C. Ct. App. 1978)); Worden v. Worden, 434 N.W.2d 341, 342
(N.D. 1989) (requiring “exceptional circumstances” before the court may award custody to a third
party over a natural parent because “[p]arents have the right to the custody and companionship
of their children superior to that of any other person”); In re Marriage of Hruby, 748 P.2d 57, 60
(Or. 1987) (en banc) (“In child custody disputes between natural parents and other private
parties, this court early resolved the tension between the custodial rights of natural parents and
the parens patriae power of the state by applying some variant formulation of the rule that a
natural parent was entitled to the custody of his or her children unless that parent was unfit or
unable to care for the children properly; absent such a threat to the children’s welfare, their
interests, much less the interests of nonparents seeking their custody, were of no concern.”);
Michael T.L. v. Marilyn J.L., 525 A.2d 414, 419 (Pa. Super. Ct. 1987) (“It is well-settled that
natural parents in custody disputes are favored over third parties.”); Skeadas v. Sklaroff,
                                                 24


       Parents’ fundamental right to the care, custody, and control of their

children is seemingly meaningless without a preference for parents who have

never been adjudicated unfit over all others in guardianship proceedings. We

presume that fit parents are acting in their children’s best interests in seeking

not only to establish but also to terminate a guardianship, and this presumption

casts the burden of proving the contrary on the non-parent. Accordingly, when

interpreting Iowa Code section 232D.503, courts must start with the rebuttable

presumption that the child’s best interests are served in the parent’s custody as

opposed to all others.

       2. What is the applicable burden of proof in guardianship termination

proceedings? Before the Guardianship Act took effect, guardians had to prove


122 A.2d 444, 446 (R.I. 1956) (per curiam) (“Unless it is shown clearly that by abandonment or
other conduct or conditions the parents are presently unfit and unable to discharge their
parental duties to the child according to law, a court should consider the welfare of the child
with due regard for the superior rights of fit and suitable parents.”); Moore v. Moore, 386 S.E.2d
456, 458 (S.C. 1989) (holding that “there is a rebuttable presumption that it is in the best interest
of any child to be in the custody of its biological parent,” even in cases of parents who temporarily
relinquish custody for the child’s best interest); Hutchison v. Hutchison, 649 P.2d 38, 40
(Utah 1982) (“In a controversy over custody, the paramount consideration is the best interest of
the child, but where one party to the controversy is a nonparent, there is a presumption in favor
of the natural parent.”); Boisvert v. Harrington, 796 A.2d 1102, 1108 (Vt. 2002) (“[A] parent who
seeks to revoke a guardianship under [the Vermont statute] enjoys a presumption that his or her
custody is in the child’s best interest.”); Bailes v. Sours, 340 S.E.2d 824, 827 (Va. 1986) (“[I]n a
custody dispute between a parent and a non-parent, ‘the law presumes that the child’s best
interests will be served when in the custody of its parent.’ ” (quoting Judd v. Van Horn, 81 S.E.2d
432, 436 (Va. 1954))); Ford v. Ford, 303 S.E.2d 253, 255 (W. Va. 1983) (per curiam) (“The law in
this State is that ‘the fit natural parent’s right to custody of his or her child is paramount to that
of any third party, including a grandparent.’ ” (quoting Leach v. Bright, 270 S.E.2d 793, 794
(W. Va. 1980) (per curiam))). But see In re Guardianship of L.V., 38 Cal. Rptr. 3d 894, 904
(Ct App. 2006) (holding parents who have relinquished their day-to-day parental relationship
are not entitled to the Troxel presumption); Grant v. Martin, 757 So. 2d 264, 266 (Miss. 2000)
(en banc) (“[A] natural parent who voluntarily relinquishes custody of a minor child, through a
court of competent jurisdiction, has forfeited the right to rely on the existing natural parent
presumption. A natural parent may reclaim custody of the child only upon showing by clear and
convincing evidence that the change in custody is in the best interest of the child.”); In re
Guardianship of ARB, 495 P.3d 297, 300 (Wyo. 2021) (noting there may be exceptional
circumstances that warrant creating an exception to the principle that a fit parent is entitled to
custody).
                                       25


their case by clear and convincing evidence “in view of the rebuttable

presumption favoring natural parents” in guardianship termination proceedings.

In re Guardianship of Stewart, 369 N.W.2d 820, 823 (Iowa 1985). Iowa Code

section 232D.503(2), a new statute under the Guardianship Act, is silent as to

the burden of proof in proceedings to terminate guardianships established with

parental consent. The juvenile court required Mom, as the movant, to prove the

guardianship should be terminated by a preponderance of the evidence. Based

on the Guardianship Act’s repeal of the statutory presumption favoring parental

custody, the guardians ask the court to draw from child custody principles that

require the movant to establish the guardianship should continue under a

preponderance of the evidence standard.

      In Santi v. Santi, we held that Iowa’s grandparent visitation statute at the

time violated the Iowa Constitution because it failed “to accord fit parents the

presumption deemed so fundamental in Troxel” and “effectively substitute[d]

sentimentality for constitutionality.” 633 N.W.2d at 320. In doing so, we applied

the most demanding constitutional standard—strict scrutiny—to analyze the

statute due to the fundamental liberty interests at stake because it infringed on

the parent–child relationship. Id. at 318. We, too, must apply the most

demanding standard applied to civil cases—clear and convincing evidence—

when we consider whether a guardianship should be maintained against a

parent’s wishes. “Evidence is ‘clear and convincing’ when there are no ‘serious

or substantial doubts as to the correctness or conclusions of law drawn from the
                                               26


evidence.’ ” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (quoting In re C.B.,

611 N.W.2d 489, 492 (Iowa 2000) (en banc)).

       This heightened standard aligns with the standard of proof required to

continue the guardianships of minor children established without parental

consent and voluntary guardianships of adults. See Iowa Code § 232D.503(3);

see also Iowa Code § 633.635(5) (“Any modification [of the guardianship] that

would be more restrictive or burdensome for the protected person shall be based

on clear and convincing evidence . . . .”). For example, the Guardianship Act

specifically states:

       A person seeking termination of guardianship established pursuant
       to section 232D.204 [(a guardianship of a minor child without
       parental consent)] has the burden of making a prima facie showing
       that the guardianship should be terminated. If such a showing is
       made, the guardian has the burden of going forward to prove by
       clear and convincing evidence that the guardianship should not be
       terminated.

Iowa Code § 232D.503(3).3



       3Amicus   curiae the Iowa Guardianship and Conservatorship Association (the Association)
argues that this statutory provision governs the present case. According to the Association, once
Mom in this case revoked her consent to the guardianship that was established under Iowa Code
section 232D.203, the guardianship was then governed by Iowa Code section 232D.204 because
it became a guardianship without parental consent. The Association argues the standard of proof
applied to the termination of those guardianships then applies to cases like this one, so
termination of the guardianship is necessary unless there is clear and convincing evidence that
“(1) termination ‘would be harmful to the minor and the minor’s interest in continuation of the
guardianship outweighs the interest of a parent of the minor in the termination of the
guardianship’ under section 232D.503(2); AND (2) the limited grounds for establishing an
involuntary guardianship exist under section 232D.204.”
        This argument contradicts the plain language of the Guardianship Act. See Brewer-Strong
v. HNI Corp., 913 N.W.2d 235, 249 (Iowa 2018) (“ ‘[O]ur goal [in interpreting statutory provisions]
is to determine and effectuate the legislature’s intent.’ We make this determination by looking at
the legislature’s language rather than speculating about what the legislature might have said.”
(quoting Ramirez-Trujillo v. Quality Egg, L.L.C., 878 N.W.2d 759, 770 (Iowa 2016)). A guardianship
established with parental consent under Iowa Code section 232D.203 cannot automatically
convert to a guardianship established under Iowa Code section 232D.204 because those are
different statutes with different requirements for establishing guardianships that we cannot
                                             27


       Requiring clear and convincing evidence here also aligns with the standard

of proof required to establish guardianships for minor children without parental

consent. See Iowa Code § 232D.204. It doesn’t make sense that we would require

clear and convincing evidence to show a guardianship should be established or

continued for guardianships of minor children without parental consent, yet we

would require a lesser standard of proof to show a guardianship should be

continued when the guardianship was established with the parent’s consent and

the parent has subsequently revoked that consent. In any of those situations,

the parent is not consenting to the guardianship. Like parents who have had

their minor children placed into guardianships without parental consent,

parents who have entered into consensual guardianships and later revoked that

consent are facing a serious deprivation of their fundamental liberty interests in

raising their children. Because of the liberty interests at stake, the clear and

convincing evidence standard is the appropriate one to apply in proceedings to

terminate guardianships of minor children established with parental consent.

We further note that most courts that have considered the issue place the burden

of proof on the guardian opposing termination of the voluntary guardianship

with clear and convincing evidence as the standard of proof. See, e.g., Boddie v.

Daniels, 702 S.E.2d 172, 175 (Ga. 2010); In re Guardianship of Reena D., 35 A.3d

at 514.




ignore. “We are not at liberty to rewrite the statute.” Marek v. Johnson, 958 N.W.2d 172, 177
(Iowa 2021).
                                        28


      Overall, when a parent who has never been adjudicated unfit files a motion

to terminate a guardianship established with parental consent under Iowa Code

section 232D.203, the juvenile court must start with the rebuttable presumption

that the child’s best interests are served by reuniting the minor child with their

parent. The guardian bears the burden of rebutting this presumption by clear

and convincing evidence that the guardianship should continue because

“termination of the guardianship would be harmful to the minor and the minor’s

interest in continuation of the guardianship outweighs the interest of a parent

of the minor in the termination of the guardianship.” Iowa Code § 232D.503(2).

      3. What must the guardians prove by clear and convincing evidence? The

guardians ask the court to draw from child custody principles under Iowa Code

chapter 598. However, guardianship cases require a different legal analysis from

child custody cases involving two fit parents in which the child’s best interests

are the paramount consideration. “In such cases, a consideration of parental

rights is unnecessary because both parties are on equal footing in the eyes of the

law.” Shorty v. Scott, 535 P.2d 1341, 1344 (N.M. 1975). In guardianship disputes

between a parent and a third party, “the best interests of the child is the primary

inquiry, [but] this does not ‘automatically overcome the constitutional interest of

the parents.’ ” In re D.I.S., 249 P.3d at 782 (quoting In re M.G., 58 P.3d 1145,

1147 (Colo. App. 2002)). In summary, “While the best interests of the child

remain the lodestar of child custody disputes, a parent’s superior right to

custody must be given its due regard, and absent its negation, a parent retains
                                         29


the right to custody over his or her child.” In re Guardianship of D.J., 682 N.W.2d

at 245.

      Under the Guardianship Act, the guardian must prove by clear and

convincing evidence that (1) termination of the guardianship would be harmful

to the minor; and (2) the minor’s interest in continuation of the guardianship

outweighs the interest of a parent of the minor in the termination of the

guardianship. Iowa Code § 232D.503(2). To meet this standard, it is insufficient

for the guardians to show that they would provide superior care to the child. We

have said that “[e]conomic and cultural advantages in the [guardians’] home do

not tip the balance in their favor.” In re Burney, 259 N.W.2d at 324. Further,

because “guardianships are designed to temporarily relieve parents of the rigors

of raising a child,” it is “particularly inappropriate” to focus solely “on a parent’s

failure to discharge the duties of parental care and protection.” In re

Guardianship of Robert D., 696 N.W.2d 461, 470 (Neb. 2005); cf. In re

Guardianship of Ashleigh R., 55 P.3d 984, 992 (N.M. Ct. App. 2002) (“Evidence

that a parent left a child in the care of others is not necessarily sufficient to

establish neglect, as long as the parent continues to insure that the caretaker is

properly providing for the children’s needs.”). “A contrary rule would have the

unfortunate effect of discouraging parents from seeking assistance when they

find themselves unable to fully discharge the responsibilities of parenthood.”

In re Guardianship of Ashleigh R., 55 P.3d at 992.

      Instead, we apply what the Georgia Supreme Court explained is a “rigorous

harm standard.” Boddie, 702 S.E.2d at 175. This requires the third party to show
                                         30


“either physical harm or significant, long-term emotional harm,” not “merely

social or economic disadvantages” “to ensure that the temporary guardianship

will be continued only when a real threat of harm would result from termination.”

Id. (first and second quoting Wade v. Clark, 544 S.E.2d 99, 107 (Ga. 2001)).

Otherwise, we risk “the possibility that the desires of fit and suitable parents

may lose out to guardians who are able to provide the child a nicer home, a better

school district, or more extracurricular activities.” In re D.I.S., 249 P.3d at 787.

      A child’s anxiety over the transition from one home to another does not

rise to the level of significant emotional harm that would rebut the parental

presumption in favor of reuniting the child with the parent. See, e.g., In re

Burney, 259 N.W.2d at 324 (“The most serious obstacle to [terminating the

guardianship] is the psychological trauma the transfer of custody may cause [the

child]. However, so far as the record discloses, [the child] is emotionally healthy,

knows [the parents] well, and has not been in the [guardians’] custody so long

that an extraordinary threat to his well-being is posed by the prospective

transfer.”); Hulbert v. Hines, 178 N.W.2d 354, 362 (Iowa 1970) (“No doubt [the

child] will experience some upset by being returned to her parents but we

conclude her best interest now and in the future will be served thereby.”). No

matter how cases like this one are resolved, there will likely be anxiety and stress

for the child for a period of time.

      Evidence sufficient to rebut the presumption may, but need not
      necessarily, consist of the parent’s present unfitness, or past
      abandonment of the child such that the affections of the child and
      third party have become so interwoven that to sever them would
      seriously mar and endanger the future happiness of the child.
                                        31


      However, a general finding that it would be in the child’s “best
      interest” to be placed in the third party’s custody is not sufficient to
      rebut the presumption.

In re Guardianship of L.L., 745 N.E.2d 222, 230–31 (Ind. Ct. App. 2001). This is

consistent with the due process clauses of the United States Constitution and

the Iowa Constitution, which “do[] not permit a State to infringe on the

fundamental right of parents to make childrearing decisions simply because a

state judge believes a ‘better’ decision could be made.” Santi, 633 N.W.2d at 321

(quoting Troxel, 530 U.S. at 72–73).

      B. Termination of the Guardianship in This Case. We find the juvenile

court erred in placing the burden of proof on Mom instead of the guardians. We

also find the juvenile court erred in applying a preponderance of the evidence

standard instead of a clear and convincing standard. But the juvenile court’s

conclusion to terminate the guardianship was correct. This case has been

working its way through our appellate court system for more than a year and the

court of appeals reached the opposite outcome in ruling the juvenile court should

not have terminated the guardianship. Needless to say, for a minor who already

struggles with confusion over her guardianship situation, L.Y.’s sense of stability

has been in limbo for too long. Cf. In re C.M., 652 N.W.2d 204, 211 (Iowa 2002)

(“We think the State’s interest in obtaining a permanent home for a child as soon

as possible is a compelling governmental interest.”).

      Because we are vested with de novo review authority and the record before

us is complete, remand is not necessary in this case. Cf. State v. Brooks,

760 N.W.2d 197, 203–04 (Iowa 2009) (concluding remand was unnecessary in
                                        32


an appeal challenging the validity of a search because “we g[a]ve the parties what

they ask[ed] for, namely, a de novo review of the validity of the search based

upon the entire record developed in the district court”). Where the juvenile court

already rejected the guardians’ claims that Mom is unfit and that termination

would be harmful to L.Y. despite improperly placing the burden on Mom, it would

necessarily make the same finding under the more stringent standard we adopt

today when imposed on the guardians. Therefore, we vacate the court of appeals

decision and affirm the judgment of the juvenile court but do so by applying the

analysis described above that comports with Mom’s fundamental liberty

interests. Cf. In re C.M., 652 N.W.2d at 211 (“[D]elays in the resolution of

termination cases [are] ‘decidedly antagonistic to the children’s best interest.”

(quoting In re A.C., 415 N.W.2d 609, 615 (Iowa 1987))).

      Notably, the juvenile court did apply the requisite parental preference and

rebuttable presumption in concluding,

             Any interest [L.Y.] may have in continuing the guardianship is
      outweighed by her mother’s interest in parenting her daughter.
      Parenthood is a fundamental right. When a parent is safe and stable,
      that right should be vindicated. . . . [Mom] is a safe, stable and
      sincere mother. She has a safe and stable home for [L.Y.] [L.Y.]
      should be returned to her mother’s care for placement in [Mom]’s
      home pending modification of the parent’s decree of dissolution to
      legally establish physical and legal custody.

Aside from incorrectly requiring Mom to prove the guardianship is no longer

necessary by a preponderance of the evidence, the juvenile court’s ruling is well

reasoned and thorough. On our de novo review, we agree with the juvenile court’s

findings.
                                        33


      Because there is little we can add to the juvenile court’s reasoning for

terminating the guardianship, we adopt the following reasoning from the juvenile

court as our own:

      The continuation of the guardianship only creates further instability
      for [L.Y.]

            ....

             [L.Y.] would like a set schedule for visitation with her parents.
      Such a schedule would result either in the diminution of time with
      her parents who live separately and require separate weekends for
      visitation in order to make time for [L.Y.]’s social engagements. This
      is contrary to both the interests of [L.Y.] and her parents. She is
      closely bonded to her mother and expresses obvious joy and
      affection when visiting with [Mom]. Terminating the guardianship
      would result in the permanent physical custody of [L.Y.] with her
      mother and visitation to her father. This would permit [L.Y.] an
      opportunity to have every other weekend set aside for social
      engagements. Such engagements are important to a child entering
      middle school and developing prosocial adolescent peer
      relationships. The [guardians] would be free to visit [L.Y.] at other
      times and during times when she is exercising visitation with her
      father. This would create the stability desired by [L.Y.] in
      maintaining relationships with important adults in her life.

            ....

            Termination of the guardianship will not deprive [L.Y.] of the
      benefits of a deep and healthy relationship with her extended family.
      Placement of [L.Y.] with her mother will in fact continue to foster
      those important extended familial relationships. . . .

            ....

             The foregoing leads the court to conclude that termination of
      the guardianship would not be harmful to [L.Y.] What is harmful to
      [L.Y.] is the continued trauma she experiences by being caught in
      the middle of three homes. She deserves a single home with a stable
      parent in which her needs are met. It would be a home base for her
      physically and emotionally. That home is with her mother.

             Although the court recognizes that change is often difficult,
      [L.Y.] has tremendous family support and has the support of her
      individual therapist. She has been in therapy under the
                                        34


      guardianship and the guardians have not fully complied with
      therapeutic recommendations. Continuation of the guardianship is
      only likely to continue [L.Y.]’s confusion and anxiety. She deserves
      to have a relationship with a primary physical custodian who is a
      parent and one who will continue to foster the important extended
      family relationships with the noncustodial parent and his extended
      family . . . that person is [L.Y.’s mom].

      Noticeably absent from the record are any red flags or concerns about

Mom’s parenting abilities. Throughout the guardianship, Mom continued to

maintain contact with L.Y. and ensure that the guardians were properly

providing for L.Y.’s needs. See In re Guardianship of Ashleigh R., 55 P.3d at 992

(“Evidence that a parent left a child in the care of others is not necessarily

sufficient to establish neglect, as long as the parent continues to insure that the

caretaker is properly providing for the children’s needs.”). Thus, the

guardianship was successful because it allowed Mom to seek help in caring for

L.Y. when she needed it from loving grandparents who were temporarily able to

provide that care until Mom was once again able to parent L.Y. full time. Because

of that success, the juvenile court correctly terminated the guardianship and

placed L.Y. in Mom’s care pending modification of the parent’s dissolution decree

to legally establish physical and legal custody.

      C. Appellate Attorney Fees. Mom requests appellate attorney fees. “The

general rule—subject to an exception for circumstances in which a losing party

has acted in bad faith, wantonly, or for oppressive reasons—is that a party has

no claim for attorney fees in the absence of a statute or contract allowing such

an award.” In re Guardianship of M.D., 797 N.W.2d 121 (Iowa Ct. App. 2011).
                                       35


Because there is no evidence that the guardians acted oppressively or in bad

faith, we decline Mom’s request.

      IV. Conclusion.

      For these reasons, we vacate the decision of the court of appeals and affirm

the juvenile court’s order terminating the guardianship.

      DECISION OF COURT OF APPEALS VACATED; JUVENILE COURT

JUDGMENT AFFIRMED.